Connor, J.
The action of the board of commissioners of Brunswick County, on 28 and 29 November, 1930, in ordering the payment to the defendant, W. H. Walker, register of deeds of said county, and clerk *508ex officio of said board of commissioners (C. S., 3562), of tlie sums of $450 and $425, respectively, out of the money in the treasury of said county, was unlawful, not only because not authorized by law, but also because such action was in direct violation of an express provision of chapter 498, Public-Local Laws of North Carolina, 1923. The action of the defendant, W. H. Walker, in receiving said sums of money as compensation for extra services alleged to have been rendered by him as clerk ex officio of the board of commissioners, was also unlawful, for the same reason. He had no right in law or in morals to retain said sums of money, when the board of commissioners, upon a change in its personnel following the election in November, 1930, demanded its return by him. His failure to return the money which he had unlawfully received, and which he unlawfully retained in his possession was a breach of his official bond, for which both he and his surety are liable to the board of commissioners of Brunswick County. S. v. Young, 106 N. C., 567, 10 S. E., 1019. There is no error in the judgment. It is
Affirmed.